DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 12/01/2021 has been entered. Claims 1-17 have been amended. Applicant added new claim 18. Therefore, claims 1-18 remain pending in the application. Previous 35 USC § 112 rejections have been partially withdrawn in light of the applicant’s amendments to the claims. However new 35 USC § 112 rejections have been introduced, some as a result of the amendment.

Drawings
The drawings are objected to because 
Photographic pictures of figures 3-9 are unclear; referring to section; 37 C.F.R. 1.84 (b).
Photographs.— 
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. 

 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8 and 17 recite “wherein each of the plurality of apertures has a respective center, and wherein the centre of the top aperture is closer to the sheave axis than the respective centre of any other aperture of said plurality of apertures”; this recitation constitutes new matter since firstly, there is no support to this language in the specification as originally submitted and secondly, the only support is applicant’s arguments and annotated drawings submitted on 12/01/2021, since the drawings cannot be relied upon for  scale/proportions or dimensions, they do not provide sufficient support for the above language. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the plates are of greater thickness adjacent to an upper opening of the rope passage”; this recitation raises indefiniteness because it is not clear what element is the plates thicker than? In other words, the plates adjacent to an upper opening of the rope passage are of greater thickness than what? Claim 18 is being rejected for the same language. Claims will be examined as best understood.
Claim 13 recites “a second connector”; indefiniteness arises because this limitation implies the presence of a first connector, since claim 13 depends from claim 9 and “a first connector” is only established in claim 12, it leaves the ambiguity as to what is the connector second to? 
Dependent claims are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over (Applicant’s admitted prior art referred to as AAPA) in view of Kammerer, US (4667772). 
Note that reference Raoul Bingham (2012/0118666) (cited on 892 form) discloses similar subject matter in the AAPA; however, AAPA is being used for easier reference for the applicant.
	In regards to claim 1 AAPA discloses:
	A pulley assembly (24; figs. 1 and 2a-2d) comprising first and second spaced plates (Specification; page 2 LL18-24; excerpt below) and a sheave (page 2 LL18-24) carried for rotation about an axis (page 2 LL18-24) normal to the plates (figs. 1 and 2a-2d), at least one aperture (page 2 LL18-24) formed through each one of the plates in a direction parallel to the sheave axis (figs. 1 and 2a-2d), the plates having a closed condition (figs. 1 and 2a-2d) in which the apertures of the plates are coaxial with one another and the plates are in contact in a vicinity of the aperture to form a rope passage (through which rope 10 passes) that extends between the plates adjacent to the sheave (figs. 1 and 2a-2d).

    PNG
    media_image1.png
    168
    544
    media_image1.png
    Greyscale

	In regards to claim 1 AAPA does not disclose the rope passage has an upper part that is of lesser size than parts of the rope passage below said upper part.
	However, Kammerer teaches the rope passage (through which rope 12 passes; fig. 5, 6; equivalent to rope passage of AAPA) has an upper part that is of lesser size 
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the rope guide taught by Kammerer onto the upper portion of the rope passage of AAPA for its predictable function of guiding/directing the rope though the passage.
	In regards to claim 3 AAPA as modified by Kammerer teaches the rope passage has a lower part that is enlarged with respect to parts (upper part including guide 38) of the rope passage other than said upper part.
	In regards to claim 4 Kammerer teach the lower part of the rope passage is flared (see annotated drawings below).

    PNG
    media_image2.png
    369
    326
    media_image2.png
    Greyscale

In regards to claim 5 Kammerer teach an end portion of the rope passage is curved to provide a convex surface (see annotated drawings below); teaching the guide 38 onto the upper portion of the rope passage of the APPA consequently results in the convex surface of the guide facing the sheave of the AAPA.

    PNG
    media_image3.png
    215
    389
    media_image3.png
    Greyscale

	In regards to claim 6 AAPA discloses each plate has a plurality of apertures (see annotated drawings below) including the at least one aperture, one of said plurality of apertures being a top aperture (see annotated drawings below), formed through each plate in the direction parallel to the sheave axis (see annotated drawings below), each of the apertures in respective plates being coaxial with a respective aperture in the other of the plates when the plates are in the closed condition (figs. 1 and 2a-2d).
	
    PNG
    media_image4.png
    408
    438
    media_image4.png
    Greyscale

.
		
    PNG
    media_image5.png
    361
    408
    media_image5.png
    Greyscale

	

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Kammerer in further view of Delaittre, US (2010/0126802). 
	In regards to claim 2 AAPA and Kammerer do not teach the plates are of greater thickness adjacent to an upper opening of the rope passage. 
	However, Delaittre teaches plates (see annotated drawings) are of greater thickness adjacent to an upper opening of the rope passage (see annotated drawings).

    PNG
    media_image6.png
    596
    513
    media_image6.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to make the plates of AAPA thicker adjacent to an upper opening of the rope passage as taught by Delaittre in order to provide for enhanced stiffening to the plates at the area where stress is expected to be the highest due to the bending and change of path of the rope at the top of the assembly as shown in fig. 2a (AAPA).

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over (Applicant’s admitted prior art referred to as AAPA) in view of Kammerer, US (4667772).
	In regards to claim 9 as modified by Kammerer teaches:
	A roped access system (figs. 1 and 2a-2d) comprising a climbing rope (10; figs. 1), a portion of which passes through the rope passage of the pulley assembly of claim 1 (as described in rejection of claim 1 above), and a tether (14; figs. 1) that is connected to the climbing rope above the pulley assembly by a friction hitch (16; figs. 1) and to one 

    PNG
    media_image7.png
    129
    550
    media_image7.png
    Greyscale

	In regards to claim 10 AAPA discloses a part of the climbing rope above the pulley assembly is fixed (in a known stationary-rope technique SRT; as described in AAPA).
	In regards to claim 11 AAPA discloses the climbing rope extends past the friction hitch upwardly (fig. 1; AAPA) from the pulley assembly (24) to pass slidingly over one or more high point and then to extend downwardly to be fixedly connected to the pulley assembly (in a known moving-rope technique DRT; as described in AAPA).
	In regards to claim 12 AAPA discloses in the pulley assembly each plate has a plurality of apertures (see annotated drawings below), including the at least one aperture, one of said plurality of apertures being a top aperture (see annotated drawings below), formed through each plate in the direction parallel to the sheave axis (fig. 1; AAPA), each of the apertures in respective plates being coaxial with a respective aperture in the other of the plates when the plates are in the closed condition (fig. 1), wherein the climbing rope is fixedly connected to the top aperture through a first 

    PNG
    media_image8.png
    69
    515
    media_image8.png
    Greyscale


    PNG
    media_image4.png
    408
    438
    media_image4.png
    Greyscale

As best understood, in regards to claim 13 AAPA discloses the tether is connected through a second connector (20; since claim 13 depends from claim 9 and for consideration of claim 13 there is only one carabiner required in the claims) to one or more of the at least one aperture of the pulley assembly (fig. 1; AAPA)
	In regards to claim 14 AAPA discloses each plate has a plurality of apertures (figs. 1 and 2a-2d) including the at least one aperture, one of said plurality of apertures being a top aperture (figs. 1 and 2a-2d), formed through each plate in the direction parallel to the sheave axis, each of the apertures in respective plates being coaxial with a respective aperture in the other of the plates when the plates are in the closed condition (figs. 1 and 2a-2d), and wherein the tether is connected to one or more of the 
	In regards to claim 15 AAPA discloses the second connector (20) is suitable for connection to a component of a harness to transfer the weight of a user of the harness to the tether.
	In regards to claim 16 AAPA discloses the plurality of apertures of each plate comprises: the top aperture, a middle aperture, and a bottom aperture (see annotated drawings below).
	
    PNG
    media_image5.png
    361
    408
    media_image5.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over (Applicant’s admitted prior art referred to as AAPA) in view of Kammerer, US (4667772) and in further view of Delaittre, US (2010/0126802). 
Note that reference Raoul Bingham (2012/0118666) (cited on 892 form) discloses similar subject matter in the AAPA; however, AAPA is being used for easier reference for the applicant.
	In regards to claim 18 AAPA discloses:


    PNG
    media_image1.png
    168
    544
    media_image1.png
    Greyscale

In regards to claim 18 AAPA does not disclose the rope passage has an upper part that is of lesser size than parts of the rope passage below said upper part.
	However, Kammerer teaches the rope passage (through which rope 12 passes; fig. 5, 6; equivalent to rope passage of AAPA) has an upper part that is of lesser size than parts of the rope passage below that upper part (through rope guide 38; figs. 4 & 5).
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the rope guide taught by Kammerer onto the upper portion of the rope passage of AAPA for its predictable function of guiding/directing the rope though the passage.

	However, Delaittre teaches plates (see annotated drawings) are of greater thickness adjacent to an upper opening of the rope passage (see annotated drawings).

    PNG
    media_image6.png
    596
    513
    media_image6.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to make the plates of AAPA thicker adjacent to an upper opening of the rope passage as taught by Delaittre in order to provide for enhanced stiffening to the plates at the area where stress is expected to be the highest due to the bending and change of path of the rope at the top of the assembly as shown in fig. 2a (AAPA).

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive because:
pplicant argues “KAMMERER's device is directed to an ascender with "an integral one-piece structure, in a U-shaped configuration" (column 2 lines 49-50).  In contrast, the present invention is directed to a pulley assembly, and KAMMERER's device contains none of the essential features of a pulley assembly (a roller, sheave, etc.). It is respectfully submitted that no combination of KAMMERER's ascender with AAPA would foreseeably lead to a successful result that satisfies all the features of Applicants' claim 1”; examiner respectfully disagrees and presents that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues “the aim of the invention as achieved by the claimed structure is to keep a rope that is passing through the assembly as straight as possible, and to minimize friction between the assembly and the rope (see, e.g., Applicants' specification, page 11 lines 11-14). A principle motivation for the person of ordinary skill to provide a pulley assembly with a sheave, including the complexity, cost, and additional weight that a sheave entails, is to minimize friction between the pulley assembly and the rope upon which the pulley is installed”; examiner respectfully disagrees and presents that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
in the context of design and engineering of a pulley assembly, KAMMERER discloses nothing more than an arbitrary set of features. It is respectfully submitted that any adaptation of these features to enable optimization of the design of a pulley assembly would require inventive activity or hindsight, inapplicable to the analysis for obviousness”; examiner respectfully disagrees and presents that one of ordinary skill in the art would find that utilizing the rope guide taught by Kammerer onto the upper portion of the rope passage of AAPA would yield the predictable function of guiding/directing the rope though the passage. Examiner presents that: First, KSR v Teleflex made it explicitly clear that that the TSM does not have to be explicitly taught in a reference –an examiner can apply common sense and intellect that one of ordinary skill in the art at the time of the invention (now filing) would know and recognize as long as the examiner provided a reasonable explanation of why it is obvious/advantageous to make the combination.  For example, a reference does not need to disclose why aluminum might be advantageous for ladder parts—one of ordinary skill in the art would recognize the inherent properties of aluminum (light weight, low cost, strength) being advantageous for ladders not used in electrical work.

    PNG
    media_image9.png
    653
    676
    media_image9.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634